 
 
I 
111th CONGRESS
1st Session
H. R. 3732 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2009 
Mr. Mitchell (for himself and Mr. Heller) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To prohibit an agency or department of the United States from establishing or implementing an internal policy that discourages or prohibits the selection of a resort or vacation destination as the location for a conference or event, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Resort Cities from Discrimination Act of 2009.
2.FindingsCongress makes the following findings:
(1)Tourism, including conventions and meetings, is an important part of the United States economy that generates billions of dollars in tax revenues for many localities.
(2)Analysts estimate that approximately 90 percent of employers in the travel industry are small businesses and more than 12 percent of United States employees are employed by the travel industry.
(3)Many local economies around the country have developed into destinations for vacationers and conventioneers alike, and those local economies depend on the travel industry to support local employment, create new jobs, and generate tax revenues for critical public services.
(4)These same destinations are home to large and small businesses that have unique skills, amenities, and resources for planning and facilitating meetings and conventions for all purposes and, consequently, may deliver value and convenience for individuals and organizations in need of a location for an official event.
(5)Locating an official event in such a city frequently may save taxpayer dollars, as compared to other locations.
(6)Agencies and departments of the United States have a responsibility to find ways to maximize taxpayer dollars in conducting official business, including planning and conducting official meetings attended by Federal employees.
(7)In deciding where to locate an official government meeting by applying this principle of maximizing taxpayer dollars, government officials often will conclude that many locations known as resort destinations also will provide the best value and convenience for official meetings and business.
(8)Resort and vacation destination cities tend to be affected disproportionally during economic downturns and, therefore, are especially vulnerable to discrimination by meeting and convention planners, which could exacerbate unemployment and related demands on United States taxpayers.
3.Limitation on certain travel and conferences policies of agencies of the United StatesNo agency or department of the United States may establish or implement an internal policy regarding travel, event, meeting, or conference locations that discourages or prohibits the selection of such a location because the location is perceived to be a resort or vacation destination. 
 
